MEMORANDUM **
Because the Chapter 13 case had already been dismissed, the bankruptcy court lacked jurisdiction to entertain the Appellee’s “Supplemental Memorandum/Motion to Determine that Lease is Deemed Rejected and That Debtor Has Lost the Right to Possession.” See In re Taylor, 884 F.2d 478, 481 (9th Cir.1989); Matter of Petty, 848 F.2d 654, 655 (5th Cir.1988). The motion did not fall within the bankruptcy court’s post-dismissal ancillary jurisdiction to sanction fraudulent debtor conduct. In its ruling on the motion, the bankruptcy court did not punish Dooley, but instead rendered a substantive legal decision. See Taylor, 884 F.2d at 481 (“The bankruptcy court does not have jurisdiction ... to grant new relief independent of its prior rulings once the underlying action has been dismissed.”).
*636Remanded with Instructions to Vacate the Ruling of the Bankruptcy Court.
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.